$&v n$ti&/k0iUi?ti          £&




           ysttnLrtf^AACxe*^^    ^_^          Vm&*^




                                         h^^^^i^mdP
                                  ?2-£S>6/Z
                                             - ^




^ J$$JW*L

                       FILED IN
                 1ST COURT OF APPEALS
            •.     HOUSTON, TEXAS j;\



             ^GHWSTOPHER A,PBff
             clbrK-




                                        -6
                JUDGE SUSAN HAWK
                Criminal District attorney
                Dallas County, Texas

                                                                                             FILED IN
March 2, 2015                                                                         'ST COURT OF APPEALS
                                                                                        HOUSTON. TEXAS

Ms. Princella Valentine Steels                                                         JUN -1 2015
TDCJ No. 01926484
                                                                                    CHRISTOPHER a. PRINE
William P. Hobby Unit
                                                                                   CLERK.
742 FM 712
Marlin,TX 76661

   RE: State ofTexas vs. Princella Valentine Steels; Case no. 141604701010
       Conviction in Harris County

Dear Ms. Steels:


The Conviction Integrity Unit (CIU) of the Dallas County District Attorney's Office is in receipt
of your letter dated February 18, 2015 regarding your conviction in Harris County.

Please be advised that our office only reviews cases that are in Dallas County.

The CIU is part of the District Attorney's Office, by law we do not represent individuals and
cannot provide legal advice. As you are aware, you are free to seek the help of private counsel
or contact ah innocence project regarding your case.

Otherwise, the Innocence Project of Texas has been established to look into matters where an
inmate claims that they were wrongfully convicted. I don't know whether your claim fits within
the criteria they have established for investigating claims. However, we have forwarded your
letter to the address below and have retained copies for our records.

        Innocence Project of Texas
        1511 Texas Avenue
        Lubbock, Texas 79401

I hope this information proves helpful in your future endeavors. Thank you.

Sincerely,


CYftlHlA R. GARZA
Assistant District Attorney
Conviction Integrity Unit
Dallas County, Texas


CRG/jnp


Frank CrowleyCourtsBuilding, 133 North Riverfront Boulevard, LB-19Dallas, Texas 75207-4399 (214) 653-3600
                                                    ip
                            C E N T U RI O MTU INISTRIES

March 17,2015

Ms. Princella Steels
ID# 1926484
742 FM 712
Hobby Unit L-l 01
Marlin,TX 76661-4685



Dear Ms. Steels,


We have reviewed your letter and regret to inform you that your case does not fit our criteria. We only
take on murder and rape cases carrying life or death sentences, a policy instituted due to the great demand
for our work and the realization that we simply cannot help everyone. We consider a life sentence to be
15 years before parole eligibility.

Even though Centurion Ministries cannot assist you, if you plan to fight your conviction, it is important
that you obtainyourtrial fifa from yourtrial lawyer. Yourtrial file is the file of materials your lawygrhad
in advance of your trial. The file should contain police reports, forensic reports, witness statements, and
pre-trial motions. It is vital that you obtain this file and those materials^You will need them to work on
your case^             '        '                                                                    "——-^—.


It also wouldbe beneficial for you to see what the Freedom of Information (FOIA or FOIL) laws are for
your state. It is advisable to submit a request to the various relevant agencies for files relating to your case
and the crime you were convicted of. The prison law library will contain information about how and
where to file such requests.

We are sorry we cannot help you in your quest for relief from the hardship of your incarceration.

Sincerely,                                             j

Ed Monroe
CM Staff




Please Note: We firmly insist that no one call our office. Not yourself, family or friends. We do not
discuss your case with anyone else but you, and that is only done through correspondence.




                   seeking      freedom         for    the    innocent in            prison

                                 1000 Herrontown Road . Princeton . NJ . 08540
                             centvurionministries.org. info@centxmonministries.org
                                                                   STEELS, PRINCELLA




                                   TEXAS STATE LAW LIBRARY
                                            P.O. BOX 12367
                                     AUSTIN, TEXAS 78711-2367

                                                                                             15 May 2015
RE: Form request, how to file a brief (civil), and Coffax grant/TX Indigent Defense

Princella Steels (#1926484)
Hobby Unit (039)
Martin, TX 76661

Dear Ms. Steels,

Thank you for contacting the Texas State LawLibrary. We received yourrequest on 8 May2015.

The State Law Library is prohibited from giving legal advice, and as such we cannot provide you with
the forms you requested. We can send copies of forms if provided with the exact title or citation to a
form. We cannot recommend'a form for your specific situation.

For information regarding inmate divorce, please refer to Section 9.4 of the State Counselfor Offenders'
Legal Handbook, available in all TDCJ units.

Information regarding how to file a brief can be found within the Texas Rules of Appellate Procedure,
Rule 38. Requisites of Briefs. These Rules are located in Texas Rules ofCourt - State, available in your
unit law library.

For answers to your legal questions, contact your attorney, of if you cannot afford ah attorney, a good
resource again would be the Offenders' Legal Handbook, available at TDCJ units. If the Legal
Handbook is not sufficient, contact the State Counsel for Offenders. Information oh the State Counsel
for Offenders can be found in the Offender Orientation Handbook of by Writingto:

Texas Department of Criminal Justice
State Counsel for Offenders Division
2503 Lake Road        N       '
P.O. Box 4005
Huntsville, TX 77342-4005

The Texas Indigent Defense Commission provides financial and technical support to counties to develop
and maintain quality, cost-effective indigent defense systems that meet the needs of local communities
and the requirements of the Constitution and state law. In addition, they require local planning for
indigent defense and reporting of expenditures and provide an array of resources for counties to improve
these services. Edwin Colfax is the Grant Program Manager and administers the Commission's formula
and discretionary funding for counties.

The $200,000 grant you stated in your letter was given to Comal County by the Commission, not Mr.
Colfax, to start a pilot-pfdgfam where defendants categorized as indigent would have a list of 30 to 50
county approved attorneys to choose from, rather than having one appointed to thehl. Since you were not
  lyicted in Comal County, this program will unfortunately not apply to you)[ You may want to contact^
the Harris CounTyT'ublic Defender's Office for additional information on theirservices:

1201 Franklin Street
13th Floor
Houston, Texas 77002

For assistance with your other address lookup requests, contact your Windham School District library or
your unit law librarian.

In the future, please submit your requests on a larger sheet of paper. The Library often has difficulty
trying to read your requests.

Sincerely,
State Law Library Reference Staff
                                                                         STEELS, PRINCELLA




                                      TEXAS STATE LAW LIBRARY
                                                 P.O. BOX 12367
                                         AUSTIN, TEXAS 78711-2367

                                                                                                 24 March 2015
RE: Documents request from the State Law Library

PrineellaSteels (#1926484)
Hobby Unit (039)
Marlin,TX 76661

Dear Ms. Steels,

Thank you for contacting the Texas State Law Library. We received your request on 6 March 2015.

Enclosed you will find an estimate for your requested copies from the book, Texas Criminal Procedure. Our
pricing information sheet for copy requests has also been included for you to review.

Due to the high volume of requests we receive, we are unable to complete more than 5 documents requests at a
time. Additional items may be submitted at a later date.

The State Law Library can only access court records for case files held at the Court of Criminal Appeals, Third
Court of Appeals, and the Texas Supreme Court. We were unable to locate any case files at the above mentioned
courts relating to the cause numbers provided in your letter.

Appellate court records for case #01-15-00120-CV are located at the 1st Court of Appeals. ContactlEeTJIert;
Court at the following address in order to request documents from this case file:

Christopher Prine, Clerk
1st Court of Appeals
301 Fannin
Houston, TX 77002-2066

Trial court records for cause(s) #141604-701010 and #2012-43323 are located at the Harris County District Court.
Contact the Clerk of Court at the following address in order to request documents from these case files:

Harris County District Clerk
PO Box 4651
Houston, TX 77210-4651

Contact your unit law library or your Windham School District library for assistance with your address look-up
requests The Windham School District libraries provide material on many topics as well as an interlibrary loan
service.


Sincerely, State Law Library Reference Staff
                                                   U.S. Department of Justice
                                                   Civil Rights Division

168-76-0/505170                                    Special Litigation Section - PHB
                                                   950 Pennsylvania Avenue, NW
                                                   Washington, DC 20530

                                                   December 10,              2014


Princella V.      Steels
1926484
Hobby Unit L-101
742    PM   712
Marlin,     TX 76661



Dear Ms.      Steels:


        Thank you for your letter.       The Special Litigation Section relies
on information from community members to identify civil rights
violations. Each Week, we receive hundreds of reports of potential
violations. We collect and analyze this information to help us select
cases, and we may also use this information as evidence in an existing
case. We will review your letter to decide whether it is necessary to
contact you for additional information.             We do not have the resources
to follow-up on every letter.

      '.-••The.. Special ^Litigation Section is one.,of ,several Sections, .in the
Civil Rights. Division. ' We work to protect civil rights "in fbur, areas*;
1) Kt2f_Jl"iffl'1,"r:! ^f pQ^plo"''vp,> state -or locaf institutions,., including: ..
jaiTs, prisons, juvenile detention facilities, and health care"                       ~
facilifies forepersons witn aisapi.lities (including whether persons in
health care facilities should be getting services in the community
instead); 2) the rights.of people who interact with state^ or local
Pjjlicejjr^Bheriffs' departments_;'__3) the rights ot- people r.r> 5g^e~~saf-e
access to reproductive health care clinics or religious institutions;
and 4) the rights of people to practice their religion in state and
local institutions. ;. We are not authorized to address issues with
federal facilities or federal officials.

     If your concern is not within this Section's area of work, you
may wish to consult the Civil Rights Division web page to find the
correct section:        www.justice.gov/crt.

    .The Special Litigation Section only handles cases that arise from
widespread problems that affect groups of people. We do not assist
with individual problems. We cannot help you recover damages or any
personal relief. We, cannot assist in criminal cases, including
wrongful convictions, appeals or sentencing.

    ; If you.have an .individual problem or seek compensation or some
other ,form of-personal relief, you may wish to consult a private
attorney or-a-non-profit or legal aid-organization for assistancei,
There are only two areas in which we can assist an individual or
              Louisiana
              State Bar
              Association

Servingthe Public. Servingthe Profession.

                                                                            December 29, 2014

Princella V. Steels #1926484
Hobby Unit L-101
742 F.M. 712
Martin, TX 76661-4685
                                                      re:        Lawyer Referral

Dear Princella:


We are in receipt of your letter seeking an attorney to assist you with your legal needs. If you are seeking
counsel for an issue related to criminal law, pleasecontact your parish public defender office or the Louisiana
state Public Defender Board While the Louisiana State Bar Association does not operated TawyeTfeTeTnfal
service, you may wish to contact one of the following lawyer referral services for assistance with civil legal
issues:


Baton Rouge Bar Association                                                 Louisiana Civil Justice Center
P.O. Box 2241                                                              (504) 355-0970
Baton Rouge, LA 70821-2241
(225) 344-4803

Lafayette Parish Bar Association Referral Service                          Shreveport Bar Association Referral
P.O. Box 2194                                                               P.O. Box 2122
Lafayette, LA 70502                                                        Shreveport, LA 71166
(337) 237-4700

The Louisiana State Bar Association has no jurisdiction over the discipline of attorneys. If you wish to file a
complaint against your attorney, please contact the Louisiana Attorney Disciplinary Board, Office of
Disciplinary Counsel, at 4000 S. Sherwood Forest Blvd., Suite 607, Baton Rouge, LA 70816.

We hope this information is of help to you.



                                                                Sincerely,
                                                                The Louisiana State Bar Association




                                                   601 St. Charles Ave. • New Orleans, LA 70130-3404
                                            (504)566-1600. (800)421-LSBA. fax (504)566-0930. www.lsba.org
                   Texas           Innocence               Network
        University                 of     Houston               Law       Center
                                          100 Law center
                                    Houston,Texas 77204-6060




December 8,2014




Princella Steels
#1926484
Hobby Unit L-lOli 4 Bldg.
1926484
742 FM 712
Marlin, Texas 76661




Dear Ms. Steels,

Thank you for completing and returning a Texas Innocence Network questionnaire. We are in
the process of looking into your case and would appreciate your assistance in our investigation of
your claim of actual innocence. In your correspondence, you stated that you have affidavits that
would show that you did not commit the crime for which you were convicted. Could yOu please
send us copies of these affidavits, along with the names and current/last known contact
information for the people who provided the affidavits?

Your response should be sent to:     Texas Innocence Network
                                     100 Law Center
                                     Houston, Texas 77204-6060

Please be advised that your case is being placed on hold pending a response to this inquiry. If we
do not receive your response by February 15, 2015, we will terminate your case file. Thank you
in advance for your assistance in this matter.


Sincerely,

Texas Innocence Network
         "J53
     • >^s




\n


     ^



VC